Citation Nr: 0610885	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  04-19 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York

THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1982 to 
June 1990.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision.  The 
veteran filed a notice of disagreement (NOD) in September 
2003 and the RO issued a statement of the case (SOC) in May 
2004.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in May 2004.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  While a member of the United States Marine Corps, the 
veteran likely experienced significant noise exposure as a 
result of his work as a field artillery cannoneer.

3.  The veteran has current has current diagnoses of 
bilateral hearing loss (to an extent recognized as a 
disability for VA purposes) and tinnitus.

4.  The most probative evidence on the question of medical 
nexus between current hearing loss and service indicates that 
such disability at least as likely as not resulted, at least 
in part, from military noise trauma.  

5.  The most probative evidence on the question of medical 
nexus between current hearing loss and service indicates that 
such disability at least as likely as not resulted, at least 
in part, from military noise trauma.



CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for service connection for bilateral hearing 
loss are met. 38 U.S.C.A. §§ 11131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2005).

2.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for service connection for tinnitus are met.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that VA has a duty to assist the 
veteran in the development of facts pertinent to his claim.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000). VA has a duty to notify the 
appellant and his representative, if any, of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).

Considering the evidence in light of the above, and in view 
of the Board's favorable disposition of each of the claims on 
appeal, the Board finds that all necessary notification and 
development action in connection with these claims has been 
accomplished.  

II.  Factual Background

The veteran's DD-214 reflects that, during active duty from 
July 1982 to June 1990, his military occupational specialty 
was field artillery cannoneer.  Also noted was his receipt of 
the Rifle Marksmanship Badge Expert 6th Award and Pistol 
Marksmanship Badge - Marksman.  

The report of the veteran's service entrance examination 
indicates that on a February 1982 reference audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
5
Illegibl
e
LEFT
20
10
0 
10
Illegibl
e 

The veteran's SMRs (service medical records) document 
multiple visits for otitis media and difficulty hearing.  
Serial audiograms from the induction physical exam, hearing 
conservation audiograms, and separation physical examination 
document a 10 to 15 dB threshold shift during military 
service.

On an August 1982 reference audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
0
5
LEFT
5
5
-5
-5
5

On June 1986 reenlistment, audiological evaluation revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
10
20
LEFT
15
5
5
5
15

The SMRs for the period May 1986 to January 1988 reveal 
treatment for otitis media and audiogram threshold shifts.  

An April 1990 audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
25
30
LEFT
20
15
15
20
35

Post service, the report of a November 2001 employee health 
audiological evaluation reflects that pure tone thresholds, 
in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
30
45
55
LEFT
20
15
30
40
50

On November 2002 employee health audiological evaluation, the 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
30
45
50
LEFT
25
15
30
45
55

In various documents of record, the veteran reported a 
history of noise exposure during military service in his 
eight year assignment as a field artillery cannoneer that 
involved firing various types of weapons.  With regard to any 
history of occupational noise exposure, the veteran has 
indicated that after service, he worked as a manufacturing 
machinist and machinery operator and equipment 
installer/repairer.  The veteran stated that he always wore 
hearing protection where mandated and when operating 
machinery.  He also has indicated that he experiences 
tinnitus, which is always present.  

On VA audiological evaluation conducted in July 2003, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
40
45
LEFT
20
40
45
40
40

Speech recognition ability was noted as 98 percent in the 
right ear and 92 percent in the left.  The audiologist 
commented that it is not as least as not that either the 
veteran's hearing loss or tinnitus is related to his military 
service.

The report of a medical examination by a VA physician, also 
conducted in July 2003, includes a notation that the examiner 
reviewed the veteran's claims file.  That report notes the 
veteran's complaint of difficulty hearing and poor hearing 
with ringing in both ears dating back to his military 
service.  On physical examination, an otoscopic examination 
was clear in both ears.  

Based on his examination of the veteran and his review of the 
claims file, the physician opined that veteran's hearing loss 
at least as likely as not resulted, at least in part, from 
military noise trauma.  He noted that the hearing loss was 
documented in the SMR audiograms.  The examiner further 
opined that the veteran's tinnitus at least as likely to 
resulted, at least in part, from military noise trauma.  He 
opined that tinnitus is commonly associated with 
sensorineural hearing loss.  Additionally, he confirmed that 
the SMRs documented hearing deterioration during military 
service and that the veteran believed that his tinnitus first 
developed while on active duty.



III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d) (2005).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
3000, 4000, Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2005).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); see also 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the evidence of record in light of the above-
noted criteria, and with resolution of all reasonable doubt 
in the veteran's favor on each claim, the Board finds that 
the criteria for service connection for both bilateral 
hearing loss and tinnitus are met.

The record clearly shows that veteran currently has hearing 
loss to an extent recognized as a disability for VA purposes, 
as well as tinnitus.  The question remains, however, as to 
whether either disability is medically related to the 
veteran's military service-to specifically include claimed 
noise exposure.  

The veteran's SMRs include no specific evidence of any 
significant noise exposure. However, service records document 
that, as a member of the United States Marine Corps, he 
worked as a field artillery cannoneer.  As such work likely 
involved noise exposure, the Board accepts the veteran's 
assertions of in-service noise exposure/acoustic trauma as 
credible and consistent with the circumstances of his 
military service.

The record also includes a July 2003 medical opinion 
indicating that there is at least as likely as not a 
relationship between reported in-service noise exposure and 
the veteran's current hearing loss disability and tinnitus.  

The notes that the claims file includes a July 2003 record 
reflecting an opposing viewpoint-which the Board construes 
as indicating that a medical relationship between service and 
either hearing loss or tinnitus is less likely not.  However, 
that opinion, by an audiologist, does not appear to have been 
based on full consideration of the veteran's documented 
medical history and assertions; this is evidenced by no 
significant discussion of the SMRs, treatment for otitis 
media, the veteran's complaints of difficulty hearing, or 
service audiograms with threshold shifts.

By contrast,  the July 2003 physician's opinion is more 
compelling, based on a detailed, documented review of the 
claims file, to include the veteran's SMRs, and post service 
medical records, important details of which were included in 
the report.  The examination report also reflects review and 
consideration of the  July 2003 audiogram results and 
audiologist's opinion.  The physician stated a factual or 
medical basis for his opinion as to each disability.  

As such, the Board finds that the July 2003 physician's 
opinion constitutes the most probative (persuasive) evidence 
on the question of medical nexus.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) ("It is the responsibility of the BVA 
to assess the credibility and weight to be given the 
evidence") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches; as is 
true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).  While such opinion is less than definitive, the 
Board points out that the opinion has been provided in terms 
sufficient to permit application of the reasonable doubt 
doctrine.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 
1 Vet. App. at  53-56.

In view of the foregoing, and affording the veteran the 
benefit of the doubt on the matter of matter of medical 
etiology of each disability under consideration, the Board 
concludes that service connection for bilateral hearing loss 
and for tinnitus is warranted.  


ORDER

Service connection for bilateral hearing loss is granted

Service connection for tinnitus is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


